               Case 1:19-cv-01045-EPG Document 21 Filed 07/07/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10
     MICHELLE RUSSO,                                  )       Case No.: 1:19-cv-01045-EPG
11                                                    )
                    Plaintiff,                        )       STIPULATION AND ORDER FOR AN
12                                                    )       EXTENSION OF TIME OF 35 DAYS FOR
          vs.                                         )       DEFENDANT’S RESPONSE TO
13   ANDREW SAUL,                                     )       PLAINTIFF’S BRIEF
     Commissioner of Social Security,                 )
14                                                    )       (ECF No. 20)
                                                      )
15                  Defendant.                        )
                                                      )
16                                                    )
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel of record, that Defendant shall have an extension of time of 35 additional days to respond
20   to Plaintiff’s opening brief. The current due date is July 10, 2020. The new due date will be
21   August 14, 2020.
22          This is Defendant’s first request for an extension of time for briefing and the third request
23   in this case overall. There is good cause for this request and not intended to delay. Since the filing
24   of Plaintiff’s opening brief, Defendant’s counsel has diligently worked on various district court
25   cases and other substantive non-court matters, some of which required more time to complete than
26   anticipated or were continued. Defendant requires additional time to review the record in this case
27   to properly evaluate the issues raised in Plaintiff’s opening brief, to consider settlement options,
28   and if not settling, to prepare Defendant’s response to Plaintiff’s brief.


                                                          1
              Case 1:19-cv-01045-EPG Document 21 Filed 07/07/20 Page 2 of 3



 1          Thus, Defendant is respectfully requesting additional time up to and including August 14,
 2   2020, to respond to Plaintiff’s opening brief. Defendant acknowledges that the schedule has
 3   previously been extended and apologizes for the further delay and any inconvenience caused by
 4   the delay.
 5          The parties further stipulate that the Court’s Scheduling Order shall be modified
 6   accordingly.
 7                                               Respectfully submitted,
 8
     Date: July 6, 2020                          PENA & BROMBERG, ATTORNEYS AT LAW
 9
                                                 s/ Jonathan O. Pena by C.Chen*
10                                               (As authorized by email on 7/6/2020)
                                                 JONATHAN OMAR PENA
11
                                                 Attorney for Plaintiff
12
     Date: July 6, 2020                          MCGREGOR W. SCOTT
13                                               United States Attorney
14
                                                 By s/ Carolyn B. Chen
15                                               CAROLYN B. CHEN
                                                 Special Assistant U. S. Attorney
16
17                                               Attorneys for Defendant

18
19
20
21
22
23
24
25
26
27
28


                                                    2
              Case 1:19-cv-01045-EPG Document 21 Filed 07/07/20 Page 3 of 3


                                                ORDER
 1
 2          Based on the parties’ stipulation (ECF No. 20), and good cause appearing, the Stipulation
 3
     is GRANTED. Defendant shall respond to Plaintiff’s opening brief no later than August 14,
 4
     2020. All other deadlines are hereby extended accordingly.
 5
 6   IT IS SO ORDERED.
 7
 8
        Dated:    July 7, 2020                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
